DANA, J.,
with whom CALKINS, J., joins, dissenting.
[¶ 37] We respectfully dissent.
[¶ 38] Maine law presumes that sentencing courts will impose multiple terms of imprisonment concurrently. 17-A M.R.S.A. § 1256(2) (1983 & Supp.2003); State v. Michaud, 590 A.2d 538, 543 (Me. 1991). However, the law does permit the imposition of consecutive sentences in a limited number of circumstances. 17-A M.R.S.A. § 1256(2). These include cases where the convictions are for offenses based on different conduct, or arise from different criminal episodes. 17-A M.R.S.A. § 1256(2)(A) (1983). The court might also determine that the seriousness of the criminal conduct, or the defendant’s criminal record, warrant consecutive sén-tencing. 17-A M.R.S.A. § 1256(2)(D) (1983). The Superior Court relied upon both these aggravating factors in support of the consecutive sentences it imposed on Commeau.
[¶ 39] The Legislature, however, has enacted several exceptions placing limits on consecutive sentencing. Section 1256(3)(B) provides that “[a] defendant may not be sentenced to consecutive terms for crimes arising out of the same criminal episode when ... [o]ne crime consists only of a conspiracy, attempt, solicitation, or other form of preparation to commit, or facilitation of, the other.” 17-A M.R.S.A. § 1256(3)(B) (1983) (emphasis added). Commeau contends that his kidnapping simply facilitated the commission of the sexual assault, and therefore his case fits squarely within the exception. In its brief the State concedes that “[t]he indictment alleged, and the evidence clearly established in this case, that the motivation for the kidnapping was the subsequent commission of a sexual assault.”15
[¶ 40] We have addressed the application of section 1256(3)(B) to consecutive sentences for kidnapping and sexual assault in two cases with facts, very similar to this case. State v. Tellier, 580 A.2d 1333 (Me.1990); State v. Bunker, 436 A.2d 413 (Me.1981). In Bunker, we invalidated a consecutive sentence imposed for kidnapping when a man lured a ten-year-old girl away from a playground, drove thirteen miles before raping her, and then returned her to the playground. 436 A.2d at 414. In concluding that the kidnapping was a facilitative crime in that case we focused “upon the purpose for which the defendant en-
*81gaged in criminal conduct.” Id. at 419. Despite the fact that Bunker persuaded the girl to get in his car on a pretext, we found no evidence indicating that he restrained her for any purpose other than committing sexual assault. Id.
[¶ 41] In Tellier, we struck down consecutive sentences imposed for kidnapping and unlawful sexual contact. 580 A.2d at 1834. There the defendant inveigled a ten-year-old girl into his car on the pretext of helping him pick out flowers for his wife. Id. He drove her twenty-one miles to a rural area where he molested her. Id. He then beat and choked her and left her unconscious by the side of the road. Id. We applied the “Bunker purpose test” and held that it was error to impose consecutive sentences for the kidnapping and the unlawful sexual contact, although we did uphold a consecutive sentence imposed for aggravated assault. Id. at 1385-36.
[¶ 42] In our view, Bunker and Tellier stand for the proposition that section 1256(3)(B) means that, when a defendant kidnaps a victim for the apparent purpose of sexually assaulting her, unless the sentencing court states on the record that the kidnapping was not solely for that purpose, consecutive sentences should not be imposed. In this case the court did not make such a determination; thus, in keeping with the principle of stare decisis, we should vacate the sentences and remand for resentencing. Given these precedents, in our view it was obvious error to impose consecutive sentences on these facts without fully explaining why the kidnapping was not entirely facilitative of the gross sexual assault.
[¶ 43] The Court avoids this result today by declaring that the requirement to “state its reasons” for imposing a consecutive sentence “on the record” set forth in subsection (4) applies only to the considerations set forth in subsection (2), and not to the considerations in the intervening subsection (3). Setting aside the fact that consecutive sentences only are permitted if the sentencing court finds that the circumstances set forth in section 1256(3) are not present, the Court today is interpreting 17-A M.R.S.A. § 1256(4) (1983) as though it read:
Unless the court sets forth in detail for the record the findings described in subsection (2), it shall not ... [i]mpose consecutive imprisonment ....
In fact, this was the formulation of what is now subsection (4) when Samuel A. Bunker committed his rape. See Bunker, 436 A.2d at 417 n. 8 (quoting 17-A M.R.S.A. § 1155(3) (Supp.1978)). The Legislature, however, changed the formulation and order of the sections the same year to make it clear that
If the court decides to impose consecutive sentences, it shall state its reasons for doing so on the record or in the sentences.
17-M.R.S.A. § 1256(4). Having relieved the trial court of its duty to fully comply with subsection (4), the appellate court now speculates or assumes that the factors set forth in subsection (3) are not present or, more specifically, that this serial rapist had other conduct on his mind when he kidnapped the victim.
[¶ 44] We would follow the statute and our case law and remand for resentencing.

. During oral argument, the State was prevailed upon to withdraw this concession.